DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/21/2018 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cranium" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation in claim 15 of “the transcranial inner lumen and the transparenchymal inner lumen form a discontinuous conduit separated by an epidural space of the subject’s brain” requires the human body, “epidural space of the subject’s brain”, as part of the invention. It is not possible to satisfy the limitations of claim 15 without the inclusion of the human body and, as such, the claim is excluded from the scope of patentable subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 2, 5-14, and 16-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Adams et al. (U.S. 2008/0172068, cited by Applicant), herein Adams. Regarding claim 1, Adams discloses a system 201 for facilitating the delivery of a form of neuromodulation to, or the detecting of signals from, one or more target regions of a subject's brain, the system comprising: a transcranial channel 202 configured for transcranial implant and having a transcranial inner lumen 112 adapted to conduct an ionic current to or from a first target region interior of the cranium (see Figures 2 and 3 and paragraph [0044]); and a transparenchymal channel 108 configured for brain implant and to be associated with the transcranial channel (see Figures 2 and 3), the transparenchymal channel having a transparenchymal inner lumen adapted to conduct the ionic current to or from a second target region interior of the brain (catheter 108 is described as delivering a therapeutic agent from a pump 106 to the brain, see paragraph [0043], and must therefore inherently includes a lumen through which such an agent would be delivered).
Regarding claim 2, Adams discloses that the transcranial channel comprises: a transcranial channel proximal end designed to be oriented towards an outer layer of the skull; a transcranial channel distal end designed to be oriented towards the first target region; and an inner wall extending between the transcranial channel proximal end and the transcranial channel distal end and defining the transcranial inner lumen (see annotated Figures 2 and 3 below).

    PNG
    media_image1.png
    620
    600
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    588
    779
    media_image2.png
    Greyscale

Regarding claim 5, it is respectfully submitted that a lumen can be filled with whatever materials one desires and, thus, the transcranial inner lumen is configured to be filled with an ion-permeable substance.
Regarding claim 6, Adams discloses that the transparenchymal channel is formed of a soft, flexible material (see paragraph [0051] which describes the catheter 108 as being constructed of a “compliant” material) and comprises: a transparenchymal channel proximal end designed to be implanted at least partially in an epidural space of the subject's brain between an inner layer of the skull and the dura matter, a transparenchymal channel distal end designed to be oriented towards the second target region; and a wall 109 extending between the transparenchymal channel proximal end and the transparenchymal channel distal end and defining the transparenchymal inner lumen (see Figure 3).
Regarding claim 7, Adams discloses that at least a portion of the soft, flexible material is ion permeable (see paragraph [0051] which describes the catheter as being made of an elastomeric material such as a polymer, silicone, or the like, where silicone is understood to be an ion permeable material).
Regarding claim 8, Adams discloses one or more stiffening elements 105 located in or around the transparenchymal inner lumen, wherein the stiffening elements are configured to maintain the patency of the transparenchymal inner lumen without compromising the flexibility of the transparenchymal channel (see paragraph [0053], lines 10-19).
Regarding claim 9, it is respectfully submitted that a lumen can be filled with whatever materials one desires and, thus, the transparenchymal inner lumen is configured to be filled with an ion-permeable substance.
Regarding claim 10, Adams discloses that the transparenchymal inner lumen is configured to receive a stylet 107 (see Figure 3).
Regarding claim 11, Adams discloses that strengthening member 105 may be a straight longitudinal member sandwiched between the core 107, which is inside the inner lumen, and the flexible outer covering 109 (see paragraph [0053]). In this embodiment, the strengthening member 105 is considered a stylet received within a second lumen extending generally parallel to the transparenchymal inner lumen.
Regarding claim 12, Adams discloses that the transparenchymal channel further comprises a collector 120a at the transparenchymal channel proximal end (see Figure 1B), wherein the collector defines a proximal portion of the transparenchymal inner lumen having a diameter greater than the diameter of the portion of the transparenchymal inner lumen distal the proximal portion (it can be seen from Figure 1B that connector 120a has a larger diameter than catheter 108).
Regarding claim 13, Adams discloses that at least one portion of the transparenchymal channel is designed to contact the second target region (see Figure 3).
Regarding claim 14, Adams discloses that the transparenchymal channel is associated with the transcranial channel by a physical connection such that the transcranial inner lumen and the transparenchymal inner lumen form a continuous conduit (see Figure 3).
Regarding claim 16, it is respectfully submitted that the conduit formed by the transcranial inner lumen and the transparenchymal inner lumen would be “adapted to facilitate transmission of an ionic current from the brain resulting from electrical activity of the brain” because when an appropriate element is inserted through the lumens, transmission of an ionic current from the brain may be achieved. The claim does not require that either of the lumens or any other claimed element transmit the ionic current, but rather only that the lumens “facilitate” transmission, which would be achieved by the lumens of Adams.
Regarding claim 17, Adams discloses that the transcranial inner lumen and the transparenchymal inner lumen form a conduit adapted to transmit charged particles of a biologically-active agent into the intracranial space from pump 106 (see paragraph [0038]).
Regarding claim 18, it is respectfully submitted that the specific biologically-active agent does not change the structure of the transcranial or transparenchymal inner lumens and that such lumens of Adams would be “adapted” to transmit charged particles from the group consisting of: glutamate, acetylcholine, valproate, aspartate, gamma amino butyrate, adrenocorticotropic hormone, cortisol, beta endorphin, and serotonin because such lumens are of an appropriate size and shape and connected to an infusion pump 106.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adams (U.S. 2008/0172068, cited above). Adams discloses the invention substantially as claimed, but fails to disclose that the inner wall of the transcranial channel is formed of an ion permeable material and an outer wall is formed of a material that is not ion permeable. Adams discloses that the base 202 may have an inner portion 222 made from titanium and an outer portion 224 made from an implantable thermoplastic such as amorphous polyamide (see paragraph [0071]). It would have been obvious to one having ordinary skill in the art before the invention was made to make the inner portion from amorphous polyamide and the outer portion from titanium, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art (KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007), and as it has been held to be within the general skill of a worker 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michaeli et al. (U.S. 2008/0319268), which discloses a radial expansible retractor that includes a transcranial channel 51/52 and a transparenchymal channel 48 (see Figure 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792